


110 HR 5964 IH: To amend the Clean Air Act to extend the compliance

U.S. House of Representatives
2008-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5964
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2008
			Mr. Gonzalez (for
			 himself and Mr. Upton) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Clean Air Act to extend the compliance
		  period for persons subject to the renewable fuel mandate in the years 2008,
		  2009, and 2010.
	
	
		1.Special Rule for renewable
			 fuel deficits in 2008, 2009, and 2010Section 211(o)(5) of the Clean Air Act (42
			 U.S.C. 7545(o)(5)) is amended by adding immediately before paragraph (6) the
			 following:
			
				(F)Special Rule for
				renewable fuel deficits in calendar years 2008, 2009, and 2010In applying subparagraph (D) to a renewable
				fuel deficit in calendar year 2008, 2009, or 2010, a carry-forward period of 3
				calendar years following the year in which the renewable fuel deficit is
				created may be used in lieu of the 1-calendar year carry-forward period
				referred to in subparagraph (D).
				.
		
